IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-41362
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus


ELIAS OVANDO-ROCHOL,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-01-CR-231-1
                      --------------------
                        February 5, 2003

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Elias Ovando-Rochol appeals his guilty-plea conviction for

attempted illegal reentry of the United States after deportation.

He argues for the first time on appeal that, despite his consent to

proceed before the magistrate judge, the magistrate judge lacked

the authority to entertain his guilty plea.        Ovando-Rochol’s

argument is foreclosed by our recent decision in United States v.

Bolivar-Munoz, 313 F.3d 253 (5th Cir. 2002), where we held that the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 01-41362
                                      -2-

defendants’ failure to object to such a procedural defect resulted

in a waiver of their right to raise the issue as a basis for relief

from their guilty pleas. Id. at 257.

     The district court’s judgment incorrectly states that Ovando-

Rochol was convicted of illegal reentry after deportation, rather

than attempted illegal reentry after deportation.                    These two

offenses    are   different     from   one    another.      United   States   v.

Angeles-Mascote, 206 F.3d 529, 531 (5th Cir. 2000)(distinguishing

these offenses).     Since the error is a clerical one that should be

corrected under FED. R. CRIM. P. 36, we REMAND this case to the

district    court   for   the   limited      purpose   of   correcting   it   as

indicated.    See United States v. Sapp, 439 F.2d 817, 821 (5th Cir.

1971).

         AFFIRMED; REMANDED FOR CORRECTION OF CLERICAL ERROR IN

JUDGMENT.